

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
December 20, 2013
Monogram Residential Master Partnership I LP
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Mark Alfieri


Stichting Depositary PGGM Private Real Estate Fund, acting in its capacity as
depositary of and for the account and risk of PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer B.V.
Noordweg-Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Werner Sohier and Steven Zeeman
 



Re:    Investment in Multifamily Residential Properties
Ladies and Gentlemen:
Please refer to (i) that certain Fourth Amended and Restated Agreement of
Limited Partnership (as it may be amended, modified, supplemented or restated
from time to time, the “Partnership Agreement”) of Monogram Residential Master
Partnership I LP (the “Partnership”), dated as of December 20, 2013, by and
between REIT MP GP, LLC, a Delaware limited liability company ("General
Partner"), and Stichting Depositary PGGM Private Real Estate Fund, a Dutch
foundation (the “Depositary”), acting in its capacity as depositary of and for
the account and risk of PGGM Private Real Estate Fund, a Dutch fund for the
joint account of the participants (fonds voor gemene rekening) (the “Fund” and
together with the Depositary, the “Limited Partner”), as limited partner, (ii)
that certain form of New Venture Agreement for the formation and operation of
New Ventures through which the Partnership intends to invest as a venture
partner (a “Venture Partner”) in New Projects with Behringer Harvard Multifamily
REIT I, Inc., a Maryland corporation ("BHMF REIT"), and/or one or more
Affiliates thereof, including a BHMF REIT-Sponsored Investment Program or a BHMF
REIT Venture (BHMF REIT and each such Affiliate are sometimes referred to herein
individually as, a “BHMF REIT Party”), as the other Venture Partner; and (iii)
that certain form of limited liability company agreement (the “REIT Agreement”)
proposed for the formation and operation of New Subsidiary REITs to be owned by
New Ventures, qualify as REITs and acquire and own New Projects (the Partnership
Agreement, the New Venture Agreement and the REIT Agreement are hereinafter
referred to as the “Documents”). Capitalized terms heretofore or hereafter used
in this letter agreement (this "Letter Agreement") but not otherwise defined in
this Letter Agreement have the meanings given to such terms in the Partnership
Agreement.

 

--------------------------------------------------------------------------------



The undersigned, BHMF REIT, has reviewed each of the Documents and understands
it is proposed that BHMF REIT, or another BHMF REIT Party will participate as
the other Venture Partner in each of the New Ventures that is approved by (A)
the BHMF REIT Board of Directors and (B) the Advisory Committee (collectively,
the “Approved Ventures”), with the applicable BHMF REIT Proportionate Interest
(as hereinafter defined) therein and contribute the BHMF REIT Capital Commitment
(as hereinafter defined) in equity capital to the Approved Ventures for the
acquisition, development and/or financing of New Projects.
Based on the forms of the Documents presented for its review, to the extent that
the Partnership contributes the Partnership Proportionate Interest of the equity
capital to one or more Approved Ventures, up to a maximum of the Partnership
Capital Commitment (as hereinafter defined) to all Approved Ventures, BHMF REIT
hereby agrees to participate, or to cause another BHMF REIT Party to
participate, as a Venture Partner in each of the Approved Ventures substantially
on the terms and conditions set forth in the Documents, including, without
limitation, by contributing or by causing another BHMF REIT Party to contribute,
the BHMF REIT Proportionate Interest of the equity capital in each such Approved
Venture, up to a maximum of the BHMF REIT Capital Commitment in equity capital
to all Approved Ventures.
As used herein, the following terms shall have the meanings set forth below:
"BHMF REIT Capital Commitment" means a dollar amount equal to (a) the sum of,
for each Approved Venture, the equity commitment to such Approved Venture
approved by the Advisory Committee multiplied by the BHMF REIT Proportionate
Interest, provided that the total amount under this clause (a) shall in no event
exceed $400,000,000, less (b) all Capital Contributions (as defined in each New
Venture Agreement) made by BHMF REIT or another BHMF REIT Party under any New
Venture Agreement with respect to New Projects, plus (c) any BHMF REIT New
Project Returned Amounts.
"BHMF REIT New Project Returned Amounts" means the sum of any amounts (other
than Fees) (1) distributed to BHMF REIT or another BHMF REIT Party pursuant to
any New Venture Agreement on account of a Capital Transaction with respect to a
New Project, or (2) representing unused Capital Contributions (as defined in
each New Venture Agreement) returned to BHMF REIT or another BHMF REIT Party in
accordance with Section 3.1 of any New Venture Agreement.
"BHMF REIT Proportionate Interest" means with respect to any Approved Venture,
the difference (expressed as a percentage) between (x) 100% and (y) the
Partnership Proportionate Interest in such Approved Venture.
"Partnership Capital Commitment" means the sum of (x) the BHMF GP Capital
Commitment and (y) the PGGM Capital Commitment.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]

2

--------------------------------------------------------------------------------




Please acknowledge your agreement to the terms of this letter agreement by
executing one of the enclosed originals hereof in the place indicated below and
return it to the undersigned.
Very truly yours,
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation
By:     /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title: President & Chief Operating
Officer

